Exhibit 4 Execution Version Date: as of June 24, 2008 INGATESTONE HOLDINGS INC. as Borrower ULTRAPETROL (BAHAMAS) LIMITED, UP OFFSHORE (BAHAMAS) LTD., BAYSHORE SHIPPING INC., GRACEBAY SHIPPING INC., SPRINGWATER SHIPPING INC. and WOODROW SHIPPING INC. as Joint and Several Guarantors THE BANKS AND FINANCIAL INSTITUTIONS NAMED HEREIN as Lenders DVB BANK AG and NATIXIS as Swap Banks DVB BANK AG and NATIXIS as Co-Arrangers and Co-Underwriters DVB BANK AMERICA N.V. as Facility Agent, Security Trustee and Documentation Agent -and- NATIXIS as Account Bank LOAN AGREEMENT Relating to a Senior Secured Term Loan Facility of up to $93,600,000 to Finance the Construction and Delivery of Hulls 381, 382, 386 and Being Constructed at Bharati Shipyard Ltd. WATSON, FARLEY & WILLIAMS (NEW YORK) LLP 100 Park Avenue New York, New York 10017 INDEX Clause Page 1 INTERPRETATION 2 2 FACILITY 21 3 DRAWDOWN 21 4 INTEREST 24 5 INTEREST PERIODS 26 6 DEFAULT INTEREST 27 7 REPAYMENT AND PREPAYMENT 27 8 CONDITIONS PRECEDENT; CONDITION SUBSEQUENT 30 9 REPRESENTATIONS AND WARRANTIES 32 10 GENERAL COVENANTS, COLLATERAL MAINTENANCE RATIO AND FINANCIAL COVENANTS 38 11 INSURANCE COVENANTS 46 12 SHIP COVENANTS 52 13 GUARANTEE 57 14 INTENTIONALLY OMITTED 59 15 PAYMENTS AND CALCULATIONS 59 16 APPLICATION OF RECEIPTS 61 17 EVENTS OF DEFAULT 63 18 FEES AND EXPENSES 66 19 INDEMNITIES 67 20 NO SET-OFF OR TAX DEDUCTION 70 21 ILLEGALITY, ETC 71 22 ASSIGNMENTS AND PARTICIPATIONS; CHANGES IN LENDING OFFICE 71 23 VARIATIONS AND WAIVERS 74 24 NOTICES 76 25 MISCELLANEOUS; POSITION OF THE LENDERS AND THE SWAP BANK 78 26 THE FACILITY AGENT AND THE SECURITY TRUSTEE 79 27 LAW AND JURISDICTION 83 28 WAIVER OF JURY TRIAL 84 29 PATRIOT ACT 85 i SCHEDULES AND APPENDICES SCHEDULE 1 LENDERS AND COMMITMENTS SCHEDULE 2 DRAWDOWN NOTICE SCHEDULE 3 CONDITION PRECEDENT DOCUMENTS SCHEDULE 4 FORM OF ASSIGNMENT AND ACCEPTANCE APPENDIX A FORM OF ACCESSION AGREEMENT APPENDIX B FORM OF ACCOUNT PLEDGE APPENDIX C FORM OF COMPLIANCE CERTIFICATE APPENDIX D FORM OF CHARTER ASSIGNMENT APPENDIX E FORM OF EARNINGS ASSIGNMENT APPENDIX F FORM OF INSURANCE ASSIGNMENT APPENDIX G FORM OF MANAGER’S UNDERTAKING APPENDIX H FORM OF MORTGAGE (PANAMA) APPENDIX I FORM OF NOTE APPENDIX J FORM OF PREDELIVERY SECURITY ASSIGNMENT APPENDIX K APPENDIX L FORM OF SHARE PLEDGE FORM OF WARRANTY ASSIGNMENT ii THIS LOAN
